  Case 2:21-cv-00723-JS Document 6 Filed 03/02/21 Page 1 of 3 PageID #: 24



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
DEVONNE LANGSTON,
                    Plaintiff,
                                               ORDER
          -against-                            21-CV-0723(JS)

COMMISSIONER OF SOCIAL SECURITY,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Devonne Langston, pro se
                    P.O. Box 165
                    Lawrence, New York 11559

For Defendant:        No appearance.

SEYBERT, District Judge:

          On   February    9, 2021,    Devonne   Langston    (“Plaintiff”)

filed a Complaint against the Commissioner of Social Security

seeking review of the decision of the Administrative Law Judge

pursuant to Section 205(g) of the Social Security Act, as amended,

42 U.S.C. § 405(g), together with an application to proceed in

forma pauperis (“IFP”).     (Compl., ECF No. 1; IFP Mot., ECF No. 2.)

For the reasons that follow, the application to proceed in forma

pauperis is DENIED WITHOUT PREJUDICE and with leave to renew upon

completion of the AO 239 in forma pauperis application form.

Alternatively, Plaintiff may remit the $400.00 filing fee.

          On the in forma pauperis application, Plaintiff reports

that he is unemployed and, in the past twelve months, has received

income in the sum of $183.00 from “HRA”.          (See IFP Mot. ¶¶ 2-3.)
     Case 2:21-cv-00723-JS Document 6 Filed 03/02/21 Page 2 of 3 PageID #: 25



Plaintiff reports having $50.00 in cash or in an account and

provides     no     other    information        about    his    financial      position,

including regular living expenses.                  Indeed, Plaintiff wrote “no”

in    response    to   every      other    question      on    the    form,    making   it

impossible to assess his qualification for a fee waiver.                             (See

generally IFP Mot.)           In the absence of any information concerning

Plaintiff’s         regular      monthly        expenses,       including        housing,

transportation,        food,      and     utilities,      Plaintiff’s         application

raises more questions than it answers.                        For example, Plaintiff

includes a P.O. Box and a telephone number in his Complaint, yet

provides     no   expenses       associated      with     these      items.      Further,

although the Appeals Council letter, dated December 7, 2020 and

annexed to the Complaint, reflects Plaintiff’s residential address

is an apartment in Brooklyn, New York, he does not include any

information concerning rent.              (See Compl. at ECF p. 6.)             Thus, the

Court     finds     Plaintiff’s         responses       concerning      his     financial

position to be incomplete and unclear.

             Because Plaintiff’s responses do not permit the Court to

conclude     that    he     is   qualified to       proceed      in   forma    pauperis,

Plaintiff’s application is DENIED WITHOUT PREJUDICE to a renewal

upon completion of the AO 239 in forma pauperis application form

annexed to this Order.            Plaintiff is directed to either remit the

$400.00 filing fee or complete and return the enclosed in forma


                                            2
  Case 2:21-cv-00723-JS Document 6 Filed 03/02/21 Page 3 of 3 PageID #: 26



pauperis application (AO 239) application within fourteen (14)

days of receipt of this Order.           Plaintiff shall set forth his

current financial position on the long form in forma pauperis

application (AO 239) as best he can under the circumstances.

Plaintiff is cautioned that a failure to timely comply with this

Order will lead to the dismissal of the Complaint without prejudice

and judgment will enter.

             The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

             The Clerk of Court is directed to mail a copy of this

order to the pro se Plaintiff and include the AO 239 in forma

pauperis application form.



                                         SO ORDERED.



                                          /s/ JOANNA SEYBERT    _
                                         Joanna Seybert, U.S.D.J.

Dated:   March 2 , 2021
         Central Islip, New York




                                     3
